Jacob Funds Inc. c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin, 53202 October 1, 2012 VIA EDGAR Transmission Mr. Howie Hallock Ms. Kathy Churko Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Jacob Funds Inc. Registration Statement on Form N-1A File Nos.: 333-82865 and 811-09447 Request for Acceleration Ladies and Gentlemen: On behalf of Jacob Funds Inc. and its principal underwriter, Quasar Distributors, LLC, pursuant to the requirements of Rule 461 under the Securities Act of 1933, we respectfully request that the effectiveness of the above-mentioned Registration Statement be accelerated to Monday, October 1, 2012, or as soon as practicable thereafter. Thank you for your prompt attention to the request for acceleration.Please contact David F. Roeber at (215) 564-8179 or Michael P. O’Hare at (215) 564-8198 if you have any questions or need further information. /s/Ryan I. Jacob /s/Susan LaFond Name: Ryan I. Jacob Name: Susan LaFond Title: President Title: Vice President Jacob Funds Inc. Quasar Distributors, LLC cc:Michael P. O’Hare David F. Roeber
